SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofJune 30, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X MATERIAL FACT Publicly-held Company COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer’s ID (CNPJ/MF): 33.042.730/0001-04 COMPANHIA SIDERÚRGICA NACIONAL (“Company”), pursuant to article 157, paragraph 4, of Law 6,404/76 and Instruction 358/02 of the Brazilian Securities and Exchange Commission (“CVM”), hereby announces the approval of the ninth (9 th ) issue of simple, non-convertible, unsecured debentures in a single series (“Issue” and “Debentures”) of the Company for public distribution with restricted placement efforts, pursuant to CVM Instruction 476, of January 16, 2009 (“Restricted Offering”). The Issue will comprise 10,000 Debentures, with nominal unit value of R$10,000.00, totaling R$100,000,000.00, with the last installment maturing on March 30, 2022. The Debentures will be registered for distribution on the primary market on the MDA – Asset Distribution Module and for trading on the secondary market on CETIP 21 Module – Securities, both administered and operated by CETIP S.A. – Organized Markets (“CETIP”), respecting the ninety-day blackout period, as of each subscription or acquisition by investors, in accordance with article 13 of CVM Instruction 476/09, with the distribution and trading being settled and the Debentures being held on electronic custody at CETIP. In addition, the Company announces that the net proceeds from the Issue and the Restricted Offering will be allocated to the early redemption of the 2 nd (second) issue of Company’s commercial promissory notes. This Material Fact is disclosed by the Company exclusively to comply with applicable rules and legislation, and it has exclusively informative purposes and shall not be interpreted or considered, for all legal effects, as Debenture sale or disclosure material. São Paulo, June 30, 2015. Companhia Siderúrgica Nacional Gustavo Henrique Santos de Sousa Controllership, Taxes and Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 30, 2015 COMPANHIA SIDERÚRGICA NACIONAL By: /
